Title: To Benjamin Franklin from Frédéric-Samuel Ostervald, 1 January 1784
From: Ostervald, Frédéric-Samuel
To: Franklin, Benjamin


          
            Monsieur,
            Neuchatel le 1r de 1784
          
          Puisje me flatter que votre Excellence ne désaprouvera pas la liberté que je prends de lui renouveller aujourdhui l’expression

de mon hommage le plus respectueux, & de reclamer les bontés qu’Elle voulut bien me marquer lorsque j’eus l’honneur de le lui présenter moi meme il y a environ trois ans. Une circonstance particuliere semble même m’y autoriser aujourdhui. Votre Excellence possêde dans sa bibliotêque un Exemplaire de nos Descriptions des Arts & métiers, in Quartò. Mais j’ai lieu de craindre que par l’effet des Ordres donnés il y a quelque tems sur les frontieres parraport à la Librairie étrangère & à cause de la proscription particuliere, qu’éprouve notre travail—Elle n’ait pas receu les derniers volumes que nous en avons publiés & qui s’etendent jusques au Dixneuvieme, inclusivement, le Vingtieme occuppant actuellement nos presses. Je supplie donc Votre Excellence, de vouloir m’apprendre quels sont ceux de ces mêmes volumes qui lui manquent, a fin que je puisse les lui procurer, étant persuadé que si le paquet qui les renfermera porte l’addresse respectable dont je le décorerai, il surmontera tous les obstacles qu’il pourroit rencontrer sur la route.
          Lors que ces mêmes volumes seront parvenus à Vôtre Excellence, Elle pourra s’assurer, que vû la lenteur avec laquelle les membres de l’académie des Sciences de Paris publient de nouveaux Cayers des Arts in folio, nous aurons bientot réimprimé

& commenté tous ceux qui ont parû jusques ici. Mais me seroit il permis sans indiscretion & de lui presenter dans ce moment une idée, que ses lumieres & son Zêle pour les progrès des Sciences & des arts sauront apprécier. Lors que notre Edition in quartò commença à paroitre, le premier volume fut dédié, comme juste, au roi de Prusse, notre souverain; Ensuite & considérant qu’un ouvrage de ce genre appartient également à tous les peuples policés, nous avons demandé & obtenû la permission d’en dédier des volumes successivement à S.M. l’Impératrice de Russie, et de même à S.M. le roi de Dannemarck, à S.M le roi de Pologne & tout récemment à S.M. le roi de Suede. Cela étant ne nous seroit il point permis d’aspirer à lhonneur de consacrer aussi l’un de nos volumes au Corps si respectable qui gouverne les Etats unis de l’amérique, & qui sans doute, ne verroit pas avec indifference cette occasion de répandre des connoissances utiles & même nécessaires chès les peuples qui habitent ces heureuses & libres contrées. Nous oserions donner cette glorieuse destination à notre Vingtieme volume actuellement sous presse & qui réunit les Descriptions de divers arts rélatifs à la Navigation. Telles seroient mes vues & mes desirs. Je les soumets rèspecteusement à la décision de Votre Excellence.
          Mais outre cet objet je prendrai la libertè de lui en présenter un autre qui dans son genre ne pourroit qu’être utile a ses compatriotes. Nous avons imprimé la ste. Bible avec les refflexions & les Arguments d’ostervald en deux formats. L’un en deux volumes folio, orné de belles gravures, avec une carte de la Terre Sainte, & l’exemplaire coute £18. L’autre en un gros volume 80. très bien exécuté, dont le prix est de £6. Quoi que l’un & l’autre Soyent très modiques nous les diminuerions encor si l’on en prenoit un certain nombre d’Exemplaires.
          Je me borne pour le coup à ces deux articles, en Suppliant Votre Excellence de me faire eprouver de nouveau ses bontés par une favorable réponse, & de recevoir avec tous mes voeux pour sa precieuse conservation, l’assurance du profond respect

avec lequel j’ai honneur d’être Monsieur De Votre Excellence le très humble & très obèissant serviteur
          
            Le Banneret d’Ostervald
          
         
          Notation: Le Banneret d’osterval 1784.—
        